Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant arguments, see Remarks, filed February 9, 2021 with respect to the 101 rejection has been fully considered and are persuasive. In particular, applicant argues that the invention is improving operations of the generating unit in a part load capacity by increasing the number of days the generating unit is available for dispatching and that increasing the amount of power supplied to a generating unit is a practical application in the field of invention. Examiner agrees. Therefore, the 35 USC 101 of claims 1-2, 4, 8-11, 13-16 and 18 has been withdrawn.

Rejoinder of previously withdrawn claims
Claims 1-2, 4, 8-11, 13-14, 16 and 18 are allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I and II, as set forth in the Office action mailed on July 21, 2020, is hereby withdrawn and claim15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Zhang Reg. No. 72,133 on April 1, 2021.

The application has been amended as follows:
 
(Currently Amended) A computer-implemented method for improving operations of a generating unit in a part load capacity, wherein an output of the generating unit is produced by a generator to which the generating unit operably connects, the method comprising the steps of: obtaining from a computer system memory a usage period for the generating unit for which an equipment consumption rate for operating the generating unit is to be determined; 
monitoring the output of the generating unit during the usage period using one or more sensors coupled to the generating unit and, therefrom, calculating an 
providing a tiered function that defines tiers as a function of output level, wherein at least one of the tiers is associated with a part load output level; 
analyzing previous usage period data from a data resource to determine a part load threshold value, wherein the part load threshold value is based on an amount of time the generating unit operated at a part load during previous usage periods; determining the equipment consumption rate for the usage period using an applicable tier from the tiered function in which the output level dictates the applicable tier; 
in response to the applicable tier being associated with the part load output level, determining if the output level exceeds the part load threshold value and applying a capped amount of hours at which the generating unit is allowed to operate at the part load output level; and in response to the output level exceeding the part load threshold value, increasing the equipment consumption rate for operating the generating unit at the part load output level, 
15/856,1162wherein the generating unit has an increased number of days available for dispatching and operating in the part load capacity, and wherein within the days available for dispatching operating hours at the part load output level of the generating unit is increased up to the capped amount of hours available for dispatching.
 available for dispatching operating hours at the part load output level of the generating unit is increased up to the capped amount of hours available for dispatching.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Huang et al. (U.S. Patent Application Publication No. 2015/0309547) as indicated in the November 10, 2020 non-final office action. 
The next closest prior art is “A System for Continuously Monitoring the Consumption of Energy for the Auxiliaries of a T-250 Power-Generating Unit” Published by Original Russian Text in 2006 discloses a method of monitoring consumption of power for a generating unit. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1 and 16.
“determining the equipment consumption rate for the usage period using an applicable tier from the tiered function in which the output level dictates the applicable tier; in response to the applicable tier being associated with the part load output level, determining if the output level exceeds the part load threshold value and applying a capped amount of hours at which the generating unit is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4, 8-11, 13-16 and 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628